 Case 3:19-cv-00477-REP Document 72 Filed 03/18/20 Page 1 of 1 PageID# 736



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



TREVOR FITZGIBBON,

     Plaintiff,

V.                                       Civil Action No. 3:19cv477


JESSELYN A. RADACK,

     Defendant.




                                  ORDER


     Having   considered     Paragraph    (2)   of   General   Order   No.

2020 - 03 entered on March 16, 2020, it is hereby ORDERED that the

filing deadlines with respect to the plaintiff's MOTION FOR ENTRY

OF A PROTECTIVE ORDER (ECF No. 66) remain in accord with Local

Rule 7(F).

     Further, having reviewed DEFENDANT JESSELYN RADACK'S MOTION

TO STRIKE PLAINTIFF'S MOTION FOR ENTRY OF A PROTECTIVE ORDER (ECF

No. 69) and the supporting memorandum (ECF No. 70), it is hereby

ORDERED   that the   Court construes those filings as Defendant's

Opposition to MOTION FOR ENTRY OF A PROTECTIVE ORDER (ECF No. 66).

     It is so ORDERED.




                                           /s/
                            Robert E. Payne
                            Senior United States District Judge
Richmond, Virginia
Date: March 17, 2020
